Case 0:19-cv-61798-DPG Document 25 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 0:19-cv-61798-GAYLES/STRAUSS


   JUAN ALBERTO LOPEZ,

          Plaintiff,

   v.

   ANDREW SAUL,
   Commissioner of Social Security,

          Defendant.
                                                   /


        ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Magistrate Judge Jared M. Strauss’s Report and

  Recommendation (the “Report”), [ECF No. 24], regarding Plaintiff’s Unopposed Motion for

  Attorney’s Fees Pursuant to the Equal Access to Justice Act (the “Motion”) [ECF No. 23]. This case

  was referred to Magistrate Judge Jared M. Strauss, pursuant to 28 U.S.C. § 636(b)(1)(B), for a

  ruling on all pre-trial, non-dispositive and a report and recommendation on any dispositive matters.

  [ECF Nos. 4, 16]. On September 28, 2020, Judge Strauss issued his Report recommending that the

  Court grant the Motion. Neither party timely filed objections.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint
Case 0:19-cv-61798-DPG Document 25 Entered on FLSD Docket 11/02/2020 Page 2 of 2




  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         This Court finds no clear error with Judge Strauss’s well-reasoned analysis and agrees that

  the Motion should be granted.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         (1)    Judge Strauss’s Report and Recommendation, [ECF No. 24], is AFFIRMED AND

                ADOPTED and incorporated into this Order by reference; and

         (2)    Plaintiff’s Unopposed Motion for Attorney’s Fees Pursuant to the Equal Access to

                Justice Act, [ECF No. 23], is GRANTED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of November, 2020.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                  2
